COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Liberty Insurance Corporation v. Muhammad Qamar and
                            Naheed Jehan

Appellate case number:      01-17-00872-CV

Trial court case number:    1071370

Trial court:                County Civil Court at Law No. 1 of Harris County, Texas

       On November 13, 2017, Liberty Insurance Corporation timely filed a petition for
permissive appeal of the amended order denying summary judgment, signed by the
county court on October 31, 2017. See TEX. R. APP. P. 28.3(a). No response or cross-
petition has been timely filed. See id. 28.3(f). Accordingly, after reviewing the petition,
the Court GRANTS the petition. See id. 28.3(e), (j).

       Liberty Insurance Corporation is deemed to have filed a notice of appeal as of the
date of this order, and this appeal is governed by the rules for accelerated appeals. See
TEX. R. APP. P. 26.1(b), 28.3(k). Liberty Insurance Corporation filed the docketing
statement required by Rule 32.1 on December 8, 2017, and a separate notice of appeal
need not be filed. See id. 28.3(i), (k).

        The Clerk of this Court is instructed to file a copy of this order with the county
civil court clerk. See TEX. R. APP. P. 28.3(k).


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting for the Court

Panel consists of Justices Keyes, Brown, and Lloyd.

Date: December 12, 2017